       Case 3:17-cr-00389-RS Document 230 Filed 09/21/20 Page 1 of 2



 1   ROBERT WAGGENER - SBN - 118450
     214 DUBOCE AVENUE
 2   SAN FRANCISCO, CA 94103
     Phone:     (415) 431-4500
 3   Fax:       (415) 255-8631
     E-Mail:    rwlaw@mindspring.com
 4
 5   Attorney for Defendant DRAY MOSBY
 6
 7                                UNITED STATES DISTRICT COURT
 8                             NORTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA                             No. CR-17-00389 RS
10
                                    Plaintiff,            STATEMENT BY COUNSEL RE:
11                                                        MOTION FOR COMPASSIONATE
                    v.                                    RELEASE
12
     DRAY MOSBY,
13
                                    Defendant.
14                                                    /
15   TO:    THE UNITED STATES ATTORNEY FOR THE NORTHERN DISTRICT OF
            CALIFORNIA; ASSISTANT UNITED STATES ATTORNEY CHRISTOPHER
16          VIEIRA; AND TO THE CLERK OF THE ABOVE-ENTITLED COURT:
17          Defendant Dray Terry Mosby is serving a five year sentence at Herlong FCI. According to
18   the Federal Bureau of Prisons website, his release date is September 12, 2022, so he has less than
19   two years remaining on his sentence.
20          At the end of July of this year, Mr. Mosby contacted present counsel about seeking his
21   compassionate release based on the COVID -19 pandemic. One phone call was set up with Mr.
22   Mosby at Herlong FCI, and then there was email correspondence through the CORRLINKS
23   system. Based on that communication, counsel sought appointment to represent Mr. Mosby in his
24   pursuit of compassionate release. In the meantime, Mr. Mosby was to gather records and
25   materials to assist in his motion for release.
26          Mr. Mosby sent a two page handwritten letter to the Court that was filed on September
27   11, 2020, asking that it be construed as a motion for compassionate release pursuant to 18 U.S.
28   C. §3582. (ECF No. 226) The Court requested that the government respond to the motion. (ECF

     COUNSEL’S STATEM ENT RE:
     M OTION FOR COM PASSIONATE RELEASE
       Case 3:17-cr-00389-RS Document 230 Filed 09/21/20 Page 2 of 2



 1   No. 227). Counsel contacted Mr. Mosby by email as to the filing of the letter/motion, and
 2   whether he wanted to represent himself or still desired the assistance of appointed counsel. Mr.
 3   Mosby has since replied that he desires the assistance of appointed counsel.
 4          On September 14, 2020, the Court appointed counsel to represent Mr. Mosby. (ECF No.
 5   228) The government has since responded to Mr. Mosby’s handwritten letter/motion. (ECF No.
 6   229) Counsel needs time to talk to Mr. Mosby about his release motion, and to review relevant
 7   paperwork and records with him. The government’s response to his motion has been mailed to
 8   Mr. Mosby at Herlong FCI, and last Friday, September 18, the government forwarded records
 9   relating to Mr. Mosby it had been obtained from the Bureau of Prisons.
10          Under the circumstances, counsel requests at least a couple of weeks in order to meet and
11   confer with Mr. Mosby as to the merits and background of his motion. The Court has previously
12   indicated that the motion would be decided without oral argument unless it is deemed necessary.
13   (ECF No. 227) Once given an opportunity to consult with Mr. Mosby, counsel will file an
14   appropriate pleading in support of Mr. Mosby’s original motion.
15
16
17   DATED: September 21, 2020                            Respectfully submitted,
18
                                                          /s/ Robert Waggener
19                                                        ____________________
                                                          Robert Waggener
20                                                        Attorney for DRAY MOSBY
21
22
23
24
25
26
27
28

     COUNSEL’S STATEM ENT RE:
     M OTION FOR COM PASSIONATE RELEASE
                                                     2
